Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.312 Filed 02/11/21 Page1of7

Exhibit 3

Defendant Anthony La Gambina’s
Requests for Production of Documents to
Plaintiff with Proof of Service
Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.313 Filed 02/11/21 Page 2 of 7

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
CASE NO. 1:20-CV-00566-PLM
TYRONDA CHRISTIAN,
Plaintiff,
VS.
PRIME RECOVERY, LLC; ANTHONY LA
GAMBINA, JR.; JOSEPH ANTHONY BISH:
ANTHONY J. BISH; DIVERSE FUNDING
ASSOCIATES, LLC; AND DNF ASSOCIATES,
LLC

Defendants.
/

DEFENDANT, ANTHONY LA GAMBINA, JR.’S FIRST REQUEST FOR
PRODUCTION OF DOCUMENTS

COMES NOW, Defendant, Anthony La Gambina, Jr. (“Defendant”), by and through
undersigned counsel, and pursuant to Fed. R. Civ. P. 34, herewith serves upon Plaintiff, Tyronda
Christian (“Plaintiff”), this first Request for Production, and requests that Plaintiff produce the
following documents and electronically stored information within 30 days from service.

I. DEFINITIONS OF TERMS

1. The term “Complaint” means the operative Complaint in the above-captioned
action.

2. “Plaintiff’, “you” or your” means the responding party, including attorneys and all
other persons acting or purporting to act on its behalf.

3. The term “person” shall mean any natural person, individual, proprietorship,
partnership, corporation, association, organization, joint venture, firm, other business enterprise,
governmental body, group of natural persons, or other entity.
Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.314 Filed 02/11/21 Page 3 of 7

4, “And” and “or” shall be construed disjunctively or conjunctively, as necessary, in
order to bring within the scope of the request for production all responses which might otherwise be
construed to be outside its scope.

5. Insofar as may be applicable, and except as otherwise indicated, the term
“document” or “documents” shall refer to any written or graphic matter (and other means of
preserving thought or expression) and recorded materials (as well as tangible things to which words
or phrases are affixed or from which information can be processed or transcribed) whether
handwritten, printed, typed, mimeographed, photocopied or otherwise reproduced, of any kind
whatsoever, including the originals, rough drafts and all non-identical copies (whether different
from the original by reason of any notation made on such copy or otherwise), that are or have been
in the possession, contro! or custody of Plaintiff or of which Plaintiff has knowledge. The term
“document” includes, but is not limited to, contracts, computer printouts, memoranda (interoffice or
otherwise), notes, messages, letters or correspondence of any kind, telegrams, teletype, telefax,
bulletins, meeting minutes or other memorialized communications, inter-office and intra-office
telephone calls, logs, ledgers, accounting statements, diaries, diagrams, journals, chronological data,
manuals, books of any nature or kind whatsoever, reports, studies, summaries, statements, surveys,
pamphlets, bulletins, printed matter, graphs, charts, statistics, surveys, invoices, worksheets,
receipts, retums, research materials, studies, statistical computations, computer printouts, card files,
prospectuses, forms, schedules, affidavits, pamphlets, canceled checks, bank statements, transcripts,
magazine or newspaper articles, releases, graphic or aural records or representations of any kind
(including without limitation, drawings, pictures, maps, photographs, microfiche, microfilm,
videotape, slide or motion pictures, television recordings) and electronic, mechanical, electric or
digital records or representations of any kind (including without limitation, tapes, cassettes, discs,
hard-drives and other methods of electronic recordation).

6. The term “communication(s)” means every manner or means of disclosure, transfer
or exchange of information, whether in person, by telephone, mail, personal delivery or otherwise.

7. The term “relating to” or “relates to” means regarding, reflecting, discussing,
describing, containing, identifying, analyzing, studying, reporting, commenting, evidencing,
constituting, revealing, setting forth, considering, recommending, questioning, disputing contesting,
correcting, construing, mentioning, associated with, referring to, alluding to, or pertaining to, in
whole or in part.

8. The word “all” shall be construed to include the word “any”, and the word “any”
shall be construed to include the word “all”.

9. The term “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
ef séq.

10. The term “MRCPA” means the Michigan Regulation of Collection Practices Act,
MCL § 445.251 et seq.

11. The term “MOC” means the Michigan Occupational Code, MCL § 339.901 et seg.
Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.315 Filed 02/11/21 Page 4 of 7

12. The term “DPPA” means the Driver’s Privacy Protection Act of 1994, 18 U.S.C. §
2721 et seq.

13. As used herein, the singular shall include the plural, the plural shall include the
singular, and the masculine, feminine and neither shall include each of the genders.

14. _ All other terms used below shall share the meaning assigned to them by Webster’s
American English Dictionary.

Il. INSTRUCTIONS

l, In answering the request for production of documents, please furnish all information
in the possession of Plaintiff, her attorneys and her investigators.

2. Defendant acknowledges receipt of documents that were produced previously by the
Plaintiff in this action. If any of the documents produced are responsive to the demands herein, the
Plaintiff is not required to produce the same document again. However, the Plaintiff must identify
that a responsive document was produced, and to which numbered demand it is responsive.

3. Defendant demands a list of any documents and/or things withheld under a claim of
privilege, providing the date, author, title, and addressee of any document or thing withheld, the
identity of any person or entity to whom any such document or thing has been supplied, and a
disposition of any such thing or the subject matter of any such document.

4. Pursuant to Federal Rule for Civil Procedure 34 it is requested that the documents
produced be organized and labeled so as to correspond with the categories of each request.

5. If Plaintiff cannot produce documents in full after exercising due diligence, produce
the documents to the extent possible specifying your inability to produce the remainder and state
whatever information or knowledge Plaintiff has concerning the unproduced portion.

6. Each request is considered continuing to the extent permitted by Rule 26(e), Federal
Rules of Civil Procedure, and if Plaintiff obtains information which renders their answers or one of
them incomplete or inaccurate, Plaintiff is obligated to serve amended and/or supplemental
responses upon Defendant.

7. Documents that may be responsive to more than one request need not be submitted
more than once; however, such documents should be so identified.

8. All headings herein are included only for organization purposes and should not be
construed as being part of any request, or as limiting any request in any manner.

9. When producing the required documents, please produce all other documents that
are clipped, stapled or otherwise attached to any requested document.
Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.316 Filed 02/11/21 Page 5 of 7

10. In the event such file(s) or documents(s) has (have) been removed, either for the
purpose of this action or for some other purpose, please state the name and address of the person
who removed the file, the title of the file and each sub-file, if any, maintained within the file, and the
present location of the file.

Ill. DOCUMENT REQUESTS

Request No. 1. All communication exchanged between Plaintiff, or anyone on
her behalf, and Defendant, Anthony La Gambina, Jr.

Request No. 2. All communication sent and/or received by Plaintiff
concerning the allegations in the Complaint.

Request No. 3. Any and all documents or information that demonstrates
Anthony La Gambina, Jr. is a “debt collector” as defined in the FDCPA.

Request No. 4. Any and all documents or information that demonstrates
Anthony La Gambina, Jr. is a “regulated person” as defined in the MRCPA.

Request No. 5. Any and all documents or information that demonstrates
Anthony La Gambina, Jr. is a “collection agency” as defined in the MOC.

Request No. 6. Any and all documents or information that demonstrates
Anthony La Gambina, Jr. is a “licensee” as defined in the MOC.

Request No. 7. Any and all documents or information that demonstrates
Anthony La Gambina, Jr. was collecting on a debt as defined by the FDCPA § 1692a(5).

Request No. 8. Any and all documents or information that demonstrate
Anthony La Gambina, Jr. violated the FDCPA, as alleged in Paragraph 103 of the
Complaint.

Request No. 9. Any and all documents or information that demonstrate
Anthony La Gambina, Jr. violated the DPPA, as alleged in Paragraph 105 of the
Complaint.

Request No. 10. Any and all documents or information that demonstrate
Anthony La Gambina, Jr. violated the MRCPA, as alleged in Paragraph 107 of the
Complaint.

Request No. 11. Any and all documents or information that demonstrate
Anthony La Gambina, Jr. violated the MOC, as alleged in Paragraph 109 of the
Complaint.

Request No. 12. Any and all documents or information that demonstrate
Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.317 Filed 02/11/21 Page 6 of 7

Anthony La Gambina, Jr. “conspired to use false representations and threats to coerce the
payment of money from consumers across the country,” as alleged in Paragraph 2 of the
Complaint.

Request No. 13. Any and all documents or information that demonstrate
Anthony La Gambina, Jr. “knowingly obtained, disclosed and used Ms. Christian’s and
her relatives’ personal information, obtained from motor vehicle records, for a purpose not
permitted under the DPPA, and with willful or reckless disregard for the law,” as alleged
in Paragraph 94 of the Complaint.

Request No. 14. Any and all documents or information that demonstrates the
amount of Plaintiff's actual damages, as alleged in the Complaint.

Request No. 15, Any and all documents or information that demonstrates
Plaintiff suffered actual] damages.

Request No. 16. Any and all documents or information demonstrating the
Plaintiff received professional medical treatment relating to Plaintiffs allegations in the
Complaint that she suffered damages such as emotional stress, anxiety, mental anguish and
suffering.

Request No. 17. Any and all documents, which Plaintiff contends, is in any way
relevant to claims made in the instant lawsuit.

Request No. 18. Any written or recorded statements obtained from witness or
any other person related to the allegations set forth in the Complaint.

Request No. 19. All expert files, curricula vitae, reports and all related material
you intend to use in this action.

Request No. 20. Copies of any document you may use to impeach the credibility
of any of Defendant’s proposed witnesses.

Request No. 21. All documents identified your Rule 26 disclosures or any
supplements.
Request No. 22. If you seek to recover attorney’s fees, all contracts and

agreements between you and your counsel relating to counsel’s representation of you in
this matter.

Request No. 23. Any and all exhibits that Plaintiff will use at trial.

Request No. 24, Any and all documents or information on which Plaintiff relied
to in response to Defendant’s Interrogatories to Plaintiff.
Case 1:20-cv-00566-PLM-SJB ECF No. 31-3, PagelD.318 Filed 02/11/21 Page 7 of 7

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 4, 2021, a true and correct copy of the foregoing
was forwarded via e-mail (consumerlawyer@aol.com and RogersPhil@)aol.com) to: Phillip C.
Rogers, Esq., 6140 28" Street SE, Suite 115, Grand Rapids, MI 49546.

Respectfully submitted,

{si Anthony C. Norman
Anthony C. Norman, Esq.

Michigan Bar Number: P82632

Gravis Law, PLLC

Counsel for Prime Recovery, LLC and Anthony La
Gambina, Jr.

5659 North Kraft Lake Dr. SE, Suite 3

Caledonia, MI 49316

Telephone: (616) 228-9261

E-Mail: anorman@gravislaw.com
